Citation Nr: 1543531	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was associated with the claims file.  

In June 2014, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for diabetes mellitus, type II.  He contends that this disability is due to in-service herbicide exposure while serving in Thailand.  The Veteran's service personnel records indicate that he served in Thailand from October 1967 to October 1968.  

During the June 2014 Board hearing, the Veteran testified that he was stationed at Korat Air Base as a member of an Army detachment that was building the facilities at the base.  The Veteran, as a surveyor, was asked to lay out a hangar for helicopters adjacent to the air strip and a road leading to it.  This required him to spend time near the perimeter of the air base.  He further reported that his commanding officer told a colleague that a defoliant was sprayed in that area.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

M21-M1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

The Board finds that remand is necessary in this case to attempt to verify the Veteran's reported exposure to herbicides during his service in Thailand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented by the Veteran, including his testimony regarding his duties while serving at the Korat Air Base as a surveyor.  Ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.  

2.  Following completion of the above, make a clear determination as to whether the Veteran was exposed to herbicides during service.  

3.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




